Exhibit 10.6.8.2

 

LEASE GUARANTY AND SURETYSHIP AGREEMENT

(Berkshire)

 

THIS LEASE GUARANTY AND SURETYSHIP AGREEMENT (sometimes herein referred to as
the “Guaranty”), dated as of the 1st day of December, 2003, by GENESIS
HEALTHCARE CORPORATION, a Pennsylvania corporation, having an address at 101
East State Street, Kennett Square, Pennsylvania 19348 (the “Guarantor”) in favor
of ET SUB- BERKSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership, having
an address at 2711 Centerville Road, Suite 108, Wilmington, Delaware 19808 (the
“Landlord”).

 

WITNESSETH:

 

WHEREAS, Assisted Living Associates of Berkshire, Inc., a Pennsylvania
corporation (“Tenant”) and Landlord are parties to that certain Lease Agreement
dated as of January 31, 2001, as amended by that certain First Amendment to
Lease dated August 5, 2002, and that certain Second Amendment to Lease of even
date herewith (the “Second Amendment”), pursuant to which Tenant leases from
Landlord the real property and buildings and improvements known as Berkshire
Commons, a/k/a Park Lane at Berkshire, Exeter Township, Barks County,
Pennsylvania (the “Lease”);

 

WHEREAS, the Tenant is a wholly owned subsidiary of Guarantor; and

 

WHEREAS, Landlord has required that the Guarantor guaranty and act as surety for
Tenant’s performance under the Lease in the manner hereinafter set forth; and

 

WHEREAS, the Guarantor shall receive direct and indirect benefits from the entry
by the Landlord into the Lease with Tenant.

 

NOW, THEREFORE, Guarantor hereby agrees as follows:

 

1. The Guarantor unconditionally guarantees to the Landlord and agrees to be
surety for the full and punctual payment, performance and observance by the
Tenant, of all the terms, covenants and conditions in the Lease contained on
Tenant’s part to be kept, performed or observed. This Guaranty shall include any
liability of Tenant that shall accrue under the Lease for any period preceding
as well as any period following the term in the Lease specified. Without
limitation of the foregoing, if at any time Tenant shall default in the payment,
performance or observance of any of the terms, covenants or conditions in the
Lease contained on the Tenant’s part to be kept, performed or observed, the
Guarantor will keep, perform and observe the same, as the case may be, in place
and stead of the Tenant.

 

2. The Guarantor hereby waives: (a) notice of acceptance of this Guaranty; (b)
presentment and demand for any payments due Landlord; (c) protest and notice of
dishonor or default to the Guarantor or to any other person or party with
respect to the terms of the Lease or any portion thereof; (d) notice of Tenant’s
nonpayment, nonperformance or nonobservance, other than as expressly required
under the Lease.

 

3. This is a guaranty of performance and payment and not of collection, and the
Guarantor waives any right to require that any action be brought against the
Tenant or to require that resort be had to any credit on the books of the
Landlord in favor of the Guarantor or any other person or party.



--------------------------------------------------------------------------------

4. Any act of the Landlord, or the successors or assigns of the Landlord,
consisting of a waiver of any of the terms or conditions of the Lease, or the
giving of any consent to any manner or thing relating to the Lease, or the
granting of any indulgences or extensions of time to the Tenant, may be done
without notice to the Guarantor and without releasing the obligations of the
Guarantor hereunder.

 

5. The obligations of the Guarantor hereunder shall not be released by
Landlord’s receipt, application or release of security given for the performance
and observance of covenants and conditions in the Lease contained on Tenant’s
part to be performed or observed; nor by any modification of the Lease, but in
case of any such modification, the liability of the Guarantor shall be deemed
modified in accordance with the terms of any such modification of the Lease.

 

6. The obligations, covenants and agreements of Guarantor under this Guaranty
shall in no way be affected or impaired by reason of the happening from time to
time of any of the following, although without notice to or the further consent
of Guarantor:

 

(a) the waiver by Landlord of the performance or observance by Guarantor, Tenant
or any other party of any of the agreements, covenants or conditions contained
in the Lease or this Guaranty;

 

(b) the extension, in whole or in part, of the time for payment by Guarantor or
Tenant of any sums owing or payable under the Lease or this Guaranty, or of any
other sums or obligations under or arising out of or on account of the Lease or
this Guaranty, or the renewal of the Lease or this Guaranty;

 

(c) any assignment of the Lease or subletting of the Premises or any part
thereof;

 

(d) the modification or amendment (whether material or otherwise) of any of the
obligations of Guarantor or Tenant under the Lease or this Guaranty;

 

(e) the doing or the omission of any of the acts referred to in the Lease or
this Guaranty (including, without limitation, the giving of any consent referred
to therein);

 

(f) any failure, omission or delay on the part of Landlord to enforce, assert or
exercise any right, power or remedy conferred on or available to Landlord in or
by the Lease or this Guaranty, or any action on the part of Landlord granting
indulgence or extension in any form whatsoever;

 

(g) the voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of the assets, marshaling of assets and liabilities,
receivership, conservatorship, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of, or other similar proceeding affecting Tenant or Guarantor or any of its
assets; or

 

2



--------------------------------------------------------------------------------

(h) the release of Guarantor or Tenant from the performance or observance of any
of the agreements, covenants, terms or conditions contained in the Lease or this
Guaranty by operation of law; or

 

(i) the release of any other guarantor of the Lease.

 

7. Until all the covenants and conditions in the Lease to be performed and
observed on the Tenant’s part are fully and indefeasibly performed and observed,
the Guarantor: (a) shall have no right of subrogation against the Tenant by
reason of any payments or acts of performance by the Guarantor, in compliance
with the obligations of the Guarantor hereunder; (b) subordinates to the rights
of Landlord any right to enforce any remedy which the Guarantor now or hereafter
shall have against the Tenant by reason of any one or more payment or acts of
performance in compliance with the obligations of the Guarantor hereunder; and
(c) subordinates any liability or indebtedness of the Tenant now or hereafter
held by the Guarantor to the obligations of the Tenant to the Landlord under the
Lease.

 

8. This Guaranty shall apply to the Lease, any extension or renewal thereof and
to any holdover term following the term thereby granted.

 

9. The Guarantor represents and warrants to Landlord that, as of the date
hereof:

 

(a) It is a Pennsylvania corporation, duly constituted and validly existing
under the laws of such state, and has the power and authority to own its assets
and to conduct its business.

 

(b) It has full corporate power and authority to execute and deliver this
Guaranty and to perform its obligations hereunder.

 

(c) This Guaranty has been duly authorized, executed and delivered by the
Guarantor and constitutes the legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms.

 

(d) The Tenant is a wholly owned subsidiary of Guarantor.

 

(e) All recent financial statements and other information concerning the
Guarantor delivered to the Landlord by or on behalf of the Tenant or the
Guarantor are true, correct and complete in all material respects, fairly
represent Guarantor’s financial condition as of the date hereof and thereof, and
no information has been omitted which would make the information previously
furnished misleading or incorrect in any material respect.

 

(f) All consents, approvals, filings and registrations with or of any court,
governmental authority or regulatory body or any political subdivision thereof
required in connection with the execution, delivery and performance by the
Guarantor of the Guaranty have been obtained or made; and the execution,
delivery and performance by the Guarantor of this

 

3



--------------------------------------------------------------------------------

Guaranty will not conflict with or result in a violation of any of the terms or
provisions of, or constitute a default under, any law or the regulations
thereunder, organizational documents of the Guarantor, or any material agreement
or material instrument to which the Guarantor is a party or by which it is
bound.

 

(g) The execution, delivery and performance of this Guaranty constitutes private
and commercial acts rather than public or governmental acts.

 

10. Each notice and other communication under this Guaranty shall be in writing.
Each notice, communication or document to be delivered to any party under this
Guaranty shall be sent by hand delivery or facsimile transmission (promptly
confirmed by courier) to it at the address herein contained, and marked for the
attention of the person (if any), from time to time designated by such party for
the purpose of this Guaranty. The initial address and person (if may) so
designated by each party are set out opposite such party’s signature to this
Guaranty. Any communication or document shall be deemed to be received, if sent
by facsimile transmission, when the recipient confirms legible transmission
thereof or, if sent by hand delivery or by courier, when delivered at the
address specified by the addressee for purposes of this Guaranty.

 

11. Solely with respect to any suit, action or proceeding arising out of or
relating to this Guaranty (each, a “Proceeding”), the Guarantor hereby
irrevocably submits to the jurisdiction of any United States federal or state
court sitting in the Commonwealth of Pennsylvania. The Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such Proceeding
brought in such court and any claim that any such Proceeding brought in such
court has been brought in an inconvenient forum. The Guarantor hereby agrees
that a final, non-appealable judgment in any such Proceeding brought in such
court shall be conclusive and binding upon it.

 

12. Each reference herein to the Landlord shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty shall
also inure. Each reference herein to the Guarantor shall be deemed to include
any permitted successors and assigns of the Guarantor (including any successor
entity resulting from a merger or consolidation), in whose favor the provisions
of this Guaranty shall also inure and all of whom shall be bound by the
provisions of this Guaranty. In connection therewith, the Guarantor shall
execute such reaffirmations of this Guaranty as may be reasonably requested from
time to time by the Landlord. Notwithstanding the foregoing, it is hereby agreed
that Guarantor shall have no rights to transfer or assign this Guaranty by
operation of law or otherwise, without the express written consent of the
Landlord, which consent may be withheld by the Landlord in the Landlord’s sole
discretion, and any such transfer or assignment made without the Landlord’s
consent shall be null and void and shall be deemed a default hereunder.

 

13. No delay on the part of the Landlord in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights; no notice
to or demand on the Guarantor shall be deemed to be a waiver of the obligation
of the Guarantor or of the right of the Landlord to take further action without
notice or demand as provided herein; nor in any event shall any modification or
waiver of the provisions of this Guaranty be effective unless in writing nor
shall any such waiver be applicable except in the specific instance for which
given.

 

4



--------------------------------------------------------------------------------

14. In the event of a default under any of the terms of the Lease, Landlord
shall have the right to proceed directly and immediately against the Guarantor
and such proceeding is not to be deemed an irrevocable election of remedies.

 

15. This Guaranty is, and shall be deemed to be entered into, under and pursuant
to the laws of the Commonwealth of Pennsylvania and shall be in all respects
governed, construed, applied and enforced in accordance with the laws of said
Commonwealth; and no defense given or allowed by the laws of any other state or
country shall be interposed in any action or proceeding hereon unless such
defense is also given or allowed by the laws of the Commonwealth of
Pennsylvania.

 

16. Guarantor shall furnish to Landlord, within one hundred twenty (120) days of
the end of each fiscal year of Tenant during the Term of the Lease, an audited
consolidated balance sheet of Guarantor as of the end of such fiscal year and an
audited consolidated statement of income and consolidated cash flow of Guarantor
for such fiscal year, setting forth in each case, in comparative form, the
corresponding figures for the preceding fiscal year, prepared in accordance with
GAAP, and a copy of its financial statements for such year certified by an
appropriate officer of Guarantor and audited by an independent certified public
accountant. Landlord may provide such financial statements to its consultants,
lenders and investors, but otherwise shall not provide the financial statements
to third parties without the prior consent of Guarantor.

 

17. This instrument may not be changed, modified, discharged or terminated
orally or in any manner other than by an agreement in writing signed by the
Guarantor and the Landlord.

 

18. If any term or provision of this Guaranty or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Guaranty, or the application of such term or provision to
persons or circumstances other than those to which it is held invalid or
unenforceable, shall not be affected thereby and all other terms and provisions
of this Guaranty shall be valid and enforced to the fullest extent permitted by
law.

 

19. THE GUARANTOR AND THE LANDLORD AGREE THAT ANY SUIT, ACTION OR PROCEEDING,
WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY THE LANDLORD OR THE GUARANTOR ON OR
WITH RESPECT TO THIS GUARANTY OR THE LEASE, SHALL BE TRIED ONLY BY A COURT AND
NOT BY A JURY. THE LANDLORD AND THE GUARANTOR EACH HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.

 

20. Landlord has previously received a Guaranty of the Lease from GHV (the “GHV
Guaranty”). Pursuant to the terms of the Second Amendment, GHV shall be released
as a guarantor and the GHV Guaranty shall terminate upon the occurrence of
certain events and

 

5



--------------------------------------------------------------------------------

transactions. Landlord, for itself and its parents, subsidiaries and affiliates
(collectively, the “ET Entities”) hereby agree that so long as the GHV Guaranty
remains in effect, the ET Entities shall not file any claim, action or suit
against Guarantor under this Guaranty nor seek any recovery under this Guaranty
but the foregoing shall not otherwise impair the enforceability of this
Guaranty. Upon the release of GHV under the GHV Guaranty, Landlord and the ET
Entities, without the necessity for any further action or the execution of any
further documents by Guarantor or any other party, shall have full recourse
against Guarantor under this Guaranty and the right to file any claim, action or
suit against Guarantor hereunder and Guarantor shall be fully liable hereunder,
whether such claim, action or suit arose prior to or subsequent to the release
of GHV under the GHV Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has hereunto executed and delivered this
Guaranty as of the day and year first above written.

 

Witness:

  GENESIS HEALTHCARE
CORPORATION

 

--------------------------------------------------------------------------------

  By:  

/s/ James V. McKeon

--------------------------------------------------------------------------------

       

Name: James V. McKeon

       

Title: Senior Vice President

 

7